               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                 )
SECOND AMENDMENT                             )
FOUNDATION; and                              )
FIREARMS POLICY COALITION,                   )
INC.,                                        )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )     Case No. 1:20-cv-01624-SCJ
                                             )
BRIAN KEMP, in his official capacity         )
as the Governor of Georgia; GARY             )
VOWELL, in his official capacity as          )
Commissioner of the Department of            )
Public Safety and Colonel of the Georgia     )
State Patrol; THE COUNTY OF                  )
CHEROKEE; and KEITH WOOD, in his             )
official capacity as Judge of the Probate    )
Court of Cherokee County,                    )
                                             )
      Defendants.                            )


  CHEROKEE COUNTY, GEORGIA’S AND JUDGE KEITH WOOD’S
 JOINT BRIEF IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND/OR IN THE
   ALTERNATIVE, ISSUANCE OF A PRELIMINARY INJUNCTION

      Come now, CHEROKEE COUNTY, GEORGIA, and JUDGE KEITH

WOOD and, files this, their Joint Brief in Opposition to Plaintiffs’ Application for




                                         1
Temporary Restraining Order and/or in the Alternative, Issuance of a Preliminary

Injunction (hereinafter the “Application”) accompanied and supported by the

Affidavit of Judge Keith Wood attached hereto, and shows the Court as follows.

                         I.      STATEMENT OF FACTS

      As Judge of the Probate Court of Cherokee County, Judge Keith Wood

(hereinafter “Judge Wood”) is responsible for the operations of all functions of the

Probate Court, including the management and supervision of his staff. (Wood Aff.,

¶4). In that capacity, Judge Wood is further responsible for the acceptance and

review of applications for and the issuance of Georgia weapons carry permits

(“GWLs”) pursuant to O.C.G.A. §16-11-129. (Wood Aff., ¶6).

      A. GWL Application Procedures

      In order to process a new application for a GWL, it is necessary that the

applicant be fingerprinted. (Wood Aff., ¶7). The collection of the applicant’s

fingerprint is done on a “live scan” fingerprinting machine located in the Probate

Court’s file room (Wood Aff., ¶8) by one of his employees in the Probate Court who

is trained to perform such act. (Wood Aff., ¶9).     Judge Wood does not have a

contract with any law enforcement agencies to collect fingerprints for GWL

applications. (Wood Aff., ¶9).




                                         2
         The standard practice and the practice necessary to in order to most effectively

fingerprint an applicant requires the Probate Court employee to stand immediately

next to the applicant, physically lay hands on the applicant’s hands/fingers, guide

the applicant’s hands/fingers onto a glass plate, and roll each fingertip onto the glass

plate.     (Wood Aff., ¶10). This process takes, on average, three minutes per

applicant. (Wood Aff., ¶11). Additionally, an applicant for both a new or renewal

GWL is required to be photographed and to provide an electronic signature. (Wood

Aff., ¶12). An applicants’ photograph is likewise taken in the file room of the

Probate Court and is performed by one of Judge Wood’s employees in the Probate

Court who is trained to perform such act. (Wood Aff., ¶13). In order to properly

photograph an applicant, the employee sits approximately 3-4 feet from the applicant

and takes the photograph using a USB computer camera attached to a desktop

computer. (Wood Aff., ¶14). The GWL applicant cannot wear a mask when his/her

photograph is taken. (Wood Aff., ¶15).           A GWL applicant must then provide a

signature on an electronic keypad using a common stylus available to all applicants.

(Wood Aff., ¶16). Finally, a GWL applicant must review the information entered

into the system to check for typographical errors and sign an acknowledgment that

the information is correct. (Wood Aff., ¶18).




                                             3
      B. Probate Court Facilities

      The Probate Court facilities are relatively small and there is limited space

available for employees and visitors, such as applicants for GWL’s and individuals

appearing in Probate Court for other purposes. (Wood Aff., ¶19). The limited space

available in the Probate Court does not allow for the state-mandated social distancing

rules to be followed (Wood Aff., ¶34). Further, the Probate Court lacks funds or

resources to construct screens or other physical barriers that would serve to reduce

the risk of spreading the coronavirus (Wood Aff., ¶34).          Personal protective

equipment such as masks and gloves, etc. are only available in limited supply for

Probate Court employees. (Wood Aff., ¶34).

      C. Emergency Orders

      On March 14, 2020, Judge Wood became aware that the Governor of the State

of Georgia issued a State of Emergency in response to the public health crisis

resulting from the COVID-19 pandemic (the “DOE”). (Wood Aff., ¶24, Ex. 1).

      On March 14, 2020, Judge Wood became aware of the Declaration of State of

Judicial Emergency as issued by the Chief Justice of the Supreme Court of Georgia

(the “JEO”). (Wood Aff. ¶26, Ex. 2, 3). The JEO did not identify acceptance and

processing of GWLs as an essential court function. (Wood Aff., ¶28, Ex. 2)




                                          4
       On March 16, 2020, Judge Wood received from the Judicial Qualifications

Commission (the “JQC”) a directive, stating that any judge who failed to follow the

JEO could be subject disciplinary action before the JQC. (Wood Aff., ¶29, Ex. 4)

       Further, on or about March 17, 2020, Judge Wood received a memorandum

(the “CPJ Memorandum”) from the Executive Committee of the Council of Probate

Judges of Georgia (the “Council”). (Wood Aff., ¶30, Ex. 5). Pursuant to the CPJ

Memorandum, the Council expressed its position that weapons carry licenses are not

essential services under the JEO. (Wood Aff., ¶31).

       D. CDC Guidance

       Judge Wood reviewed the COVID-19 Interim Guidelines for Businesses and

Employers issued by the Centers for Disease Control (the “CDC Guidelines”)

(Wood Aff., ¶32, Ex.6). Among the measures recommended in the CDC Guidelines

are the following:


      Be prepared to change your business practices if needed to maintain critical

       operations (e.g., identify alternative suppliers, prioritize existing customers,

       or temporarily suspend some of your operations if needed).

      Identify alternate supply chains for critical goods and services. Some good

       and services may be in higher demand or unavailable.




                                           5
      Talk with companies that provide your business with contract or temporary

       employees about the importance of sick employees staying home and

       encourage them to develop non-punitive leave policies.

      Talk with business partners about your response plans. Share best practices

       with other businesses in your communities (especially those in your supply

       chain), chambers of commerce, and associations to improve community

       response efforts. (Wood Aff., Ex. 6).


       E. Suspension of Acceptance and Procession of GWLs

       On or about March 14, 2020, and in reliance upon his review of the guidance

provided to him by the JEO, as amended, the JQC Statement, the CPJ Memorandum,

and the CDC Guidelines, Judge Wood determined that he could not allow the

continued acceptance and processing of applications for GWLs while adequately

protecting the health and safety of his employees and visitors to the Probate Court

and in compliance with the various orders and rules. (Wood Aff., ¶33).

       Judge Wood was concerned about the protection of the health and safety of

his employees and visitors to the Probate Court, and considered the following

factors:




                                         6
      - limited space available in the Court that would not allow for proper social

         distancing;

      - a lack of funds or resources to construct screens or other physical barriers

         that would serve to reduce the risk of spreading the coronavirus;

      - the fact that personal protective equipment, i.e.: masks, gloves, etc., are

         only available in limited supply for Probate Court employees; and

      - the inability to collect fingerprints and take photographs without close

         physical contact and touching that would be in violation of the

         recommended social distancing between applicants and Probate Court

         staff.

      Based upon the above-stated concerns, Judge Wood temporarily suspended

the acceptance and processing of licenses for GWLs on March 14, 2020. (Wood

Aff.,¶34, 35).

      F. Governor’s Kemp’s Shelter in Place Order

      On April 2, 2020, Judge Wood became aware of the Governor’s Executive

Order, imposing a mandatory shelter-in-place and establishing guidelines for

“critical infrastructure” within the State of Georgia (the “SIP Order”). (Wood Aff.,

¶36, Ex. 7). Judge Wood determined that he could not achieve the guidelines for




                                         7
critical infrastructure employers as set forth in the SIP Order while accepting

applications for GWLs, given the size and layout of the Probate Court, the resources

available to the Probate Court, and the legal procedures required to accept

applications for GWLs. (Wood Aff., ¶36).

         Thus, in an effort to protect the health and safety of his employees and visitors

to the Probate Court, and in reliance upon the DEO, the JEO, as amended, the JQC

Statement, the CPJ Memorandum, the CDC Guidelines and the SIP Order, after

April 2, 2020, Judge Wood determined to continue to suspend the acceptance of

applications for GWLs until he could ensure that such applications could be accepted

and processed in full compliance with the guidelines and instructions set forth in the

DEO, the JEO, as amended, the JQC statement, the CDC Guidelines and the SIP

Order. (Wood Aff., ¶38).

   II.        ARGUMENT AND CITATION TO AUTHORITY

   The purpose of a temporary restraining order, like a preliminary injunction, is to

protect against irreparable injury and preserve the status quo until the district court

renders a meaningful decision on the merits. Schiavo ex rel v. Schindler v. Schiavo,

403      F.    3d   1223,    1231    (11th   Cir.   2005).       A    plaintiff   seeking

a preliminary injunction must establish: (1) that he is likely to succeed on the merits,




                                             8
(2) that he is likely to suffer irreparable harm in the absence of preliminary relief,

(3) that the balance of equities tips in his favor, and (4) that an injunction is in the

public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, (2008). In

the 11th Circuit, an “injunction is an extraordinary and drastic remedy not to be

granted, unless the movant clearly established the ‘burden of persuasion’ as to the

four requisites.” Horton v. City of Augustine, 272 F. 3d 1318, 1326 (11th Cir. 2001).

      The Plaintiffs cannot meet their burden in this regard.

             A. Plaintiffs Cannot Demonstrate a Likelihood Of Success On The
                Merits

      In order to be entitled to a preliminary injunction, the Plaintiffs must show

that they have a substantial likelihood of success on the merits of their claims.

Review of Plaintiffs’ Complaint shows that to demonstrate a likelihood of success

on the merits of their claims against Cherokee County, Plaintiffs must show that they

are likely to persuade this Court that the temporary suspension of the acceptance and

processing of GWLs constitutes a violation of their rights as secured under the

Second and Fourteenth Amendment to the United States Constitution. This they

cannot do.




                                           9
      Cherokee County and Judge Wood, simultaneously with the filing of this

Brief, each filed a Motion to Dismiss and Brief in Support thereof. In order to avoid

unnecessary duplication, Cherokee County and Judge Wood each adopts and

incorporates each of the arguments and assertions contained in each of their Motions

to Dismiss and Briefs in Support thereof as if fully set forth herein to demonstrate

that Plaintiffs are not likely to succeed on the merits of their claims. Such arguments

are summarized below:

          1.    Plaintiffs Lack Standing to Pursue their Claims.

      Standing is a threshold issue in every federal case (CAMP Legal Def. Fund,

Inc. v. City of Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006)), and thus, it is

appropriate that this issue be determined prior to ruling on Plaintiffs Application.

Because Plaintiffs’ Complaint fails to establish a “causal connection” between

Plaintiffs’ injury and Cherokee County’s conduct, Plaintiffs lack standing and this

Court lacks subject matter jurisdiction over the claims asserted against Cherokee

County See Lewis v. Governor of Alabama, 944 F.3d 1287, 1296 (11th Cir. 2019.

          2.    There is No Case or Controversy Between Plaintiffs and

                Cherokee County




                                          10
      Cherokee County has not adopted any order, or taken any action that could be

interpreted to be in derogation of, or to interfere with, Plaintiffs’ Second Amendment

rights or Plaintiffs’ rights, if any, to issuance of a GWL. The decision to suspend

acceptance and processing of GWL applications was Judge Wood’s decision, and

Judge Wood’s decision alone. Plaintiffs’ Complaint does not allege any facts

otherwise. As such, any injury or damage that Plaintiffs have suffered as a result of

the suspension of the acceptance and processing of GWL applications is not causally

connected to Cherokee County.

      Further, Plaintiffs cannot satisfy the parallel requirement of an actual case or

controversy necessary to permit this Court to grant declaratory relief under the

Declaratory Judgement Act (28 U.S.C. §2201). See Aetna Life Ins. Co. v. Haworth,

300 U.S. 227, 239-40 (1937); Cutaiar v. Marshall, 590 F.2d 523, 527 (3d Cir. 1979);

Cass County v. United States, 570 F.2d 737, 739 (8th Cir. 1978); Super Products

Corp. v. D P Way Corp., 546 F.2d 748, 753 (7th Cir. 1976).

      First, Cherokee County lacks authority to accept, or issue, GWLs. As a

Georgia County, Cherokee County has only that power as is granted to it by the

Georgia Constitution or by law; a county may not exercise any powers that are not




                                         11
so granted. Ga. Const. Art IX, Sec. I, Para. I; DeKalb Cty. v. Atlanta Gas Light Co.,

228 Ga. 512, 513 (1972).

      The power and duty to issue GWLs is granted exclusively to the probate

judges of each county by O.C.G.A. §16-11-129(a)(1). There is no provision in

Georgia law that authorizes Georgia Counties to issue GWLs. Thus, even if this

Court declares that Plaintiffs are entitled to the issuance of a GWL from the County,

or enters an injunction requiring Plaintiffs application to be accepted and processed

by the County, such relief would be of no avail to Plaintiff as Cherokee County has

no authority to take such action and any GWL issued by the County would be of no

force or effect. See Sundy v. Friendship Pavilion Acquisition Co., LLC, No. 19-

11391, 2020 WL 1228757, at *3–4 (11th Cir. Mar. 13, 2020).

      Second, as a “county officer” whose office is created by the Article IX, Sec.

I, Para. III of the Georgia Constitution, the probate judge is not an employee of the

County (see Griffies v. Coweta County, 272 Ga. 506, 507 (2000)), and is not subject

to the County’s authority to dictate the manner in which he performs his duties. Id.

at 508.

      Accordingly, Cherokee County cannot direct Judge Wood in the manner in

which he performs his duties, and no action taken by Cherokee County in that regard




                                         12
would be binding upon Judge Wood. See Chaffin v. Calhoun, 262 Ga. 202, 203

(“And although the county commission has the power and the duty to issue a budget,

the county commission may not dictate to the [county officer] how that budget will

be spent in the exercise of his duties.”).

      Because Cherokee County is without authority to dictate the method in which

the Judge performs his duties, the entry of any order against Cherokee County would

not provide the sought-after relief to the Plaintiff, as it is Judge Wood, not Cherokee

County, who decides how and in what manner to perform his statutorily authorized

duties, including the issuance of GWLs. Relief against Cherokee County would not

remedy the harm alleged to have been suffered by Plaintiffs, and therefore, the

Plaintiffs cannot show an “actual controversy” between them and Cherokee County

sufficient to invoke this Court’s jurisdiction.

          3.     Plaintiffs’ Federal Claims Against Cherokee County Are

                 Barred As The Alleged Constitutional Violations Do Not Arise

                 Out Of A Policy, Practice Or Custom Of Cherokee County

      All of Plaintiffs’ federal claims, including those for injunctive and declaratory

relief, fail, as a matter of law, because Plaintiffs have failed to properly allege that




                                             13
such claims arise out of a policy, practice or custom of Cherokee County.

See Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978).

          4.    Injunctive Relief Is Barred Because Plaintiffs Have An

                Available State Remedy

      A plaintiff seeking injunctive relief arising from an alleged due process

violation is not entitled to seek injunctive relief in the federal courts when there is

an available post-deprivation remedy afforded in state courts. McKinney v. Pate, 20

F. 3d 1550 (11th Cir. 1994). The availability of relief in the form of mandamus is an

adequate post-deprivation and where a plaintiff seeks injunctive relief without

availing himself of such remedy, his complaint seeking injunctive relief fails to state

a claim upon which relief may be granted. See Cotton v. Jackson, 216 F. 3d 1328,

1333 (11th Cir 2000).

      Importantly, O.C.G.A. §16-11-129(j) permits an applicant who is denied a

GWL to bring a mandamus action in order to obtain such GWL. Because the

Plaintiffs failed to avail themselves of this remedy, the Complaint seeking injunctive

relief fails to state a claim upon which relief may be granted.

          5.    Plaintiffs Are Not Entitled To Any Relief Under §1983 As They

                Have Not Established A Deprivation Of A Federal Right.




                                          14
       “By the plain terms of § 1983, … two allegations are required in order to state

a cause of action under that statute. First, the plaintiff must allege that some person

has deprived him of a federal right. Second, he must allege that the person who has

deprived him of that right acted under color of state or territorial law.” Gomez v.

Toledo, 446 U.S. 635, 640 (1980); see also, e.g., Groman v. Township of Manalapan,

47 F.3d 628, 633 (3d Cir. 1995) (“A prima facie case under § 1983 requires a plaintiff

to demonstrate: (1) a person deprived him of a federal right; and (2) the person who

deprived him of that right acted under color of state or territorial law.”).

      Plaintiffs’ claims against Judge Wood and Cherokee County arise from Judge

Wood’s decision to suspend accepting applications for and issuing GWLs. Doc 1,

¶¶58, 61. Plaintiffs have, however, failed to demonstrate a ‘federal right’ in the

issuance of a GWL.

      State law rights are not enforceable under § 1983. See, e.g., Baker v.

McCollan, 443 U.S. 137, 146 (1979); Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Voyticky v. Vill. of Timberlake, 412 F.3d 669, 678 (6th Cir. 2005) (intentional

infliction of emotional distress does not itself give rise to § 1983 constitutional

claim). Violations of state constitutional rights are not enforceable under § 1983.

See, e.g., Armstrong v. Asselin, 734 F.3d 984, 989 (9th Cir. 2013); Radvansky v.




                                           15
City of Olmsted Falls, 395 F.3d 291, 314 (6th Cir. 2005) (“[A] claimed violation of

a state constitutional right is not cognizable under § 1983.”); Bookman v. Shubzda,

945 F. Supp. 999, 1009 (N.D. Tex. 1996). Instead, to avail himself to relief under 42

U.S.C. §1983, a plaintiff must show that he has been deprived of rights, privileges

or immunities secured by federal Constitution or laws. Golden State Transit Corp.

v. City of Los Angeles, 493 U.S. 103, 105 (1989).

      While Plaintiffs’ right to bear arms is clearly a right secured by the Federal

Constitution, Plaintiffs have made no showing, nor have they pled anything more

than “legal conclusions without adequate factual support” that the temporary

suspension of the processing or issuance of GWLs operates to deprive the Plaintiffs

of any federally protected right.

      O.C.G.A. §16-11-129 is a state permitting statute. It does not operate to grant

to any applicant the “right to bear arms.” That right is secured by the United States

Constitution. Instead, O.C.G.A. §16-11-129 merely authorizes permit-holders to

carry a particular type of firearm (specifically a loaded handgun) in certain locations

in which such firearms are typically prohibited.

      The United States Supreme Court has found a clear Second Amendment right

to bear arms for purposes of self-defense, particularly in the home. District of




                                          16
Columbia v. Heller, 554 U.S. 570, 628, 630. The Heller Court, however, further held

that Second Amendment rights are not unlimited and recognized a list of

presumptively lawful regulatory measures. Id. at 626-627, 627 n. 26. Neither Heller

nor any other decision of the United States Supreme Court has found a federal right

to the issuance of a permit to carry a loaded handgun in public.

      O.C.G.A. §16-11-129 authorizes the issuance of a permit granting to qualified

individuals the right to carry and possess loaded, operational handguns in public, a

right not secured by the United States Constitution, or any other federal statute.

Accordingly, a refusal to issue a GWL, or a decision by a probate judge to

temporarily cease issuance of a GWL though perhaps a denial of right granted by

state law, does not result in a deprivation of a federal right as necessary to support a

claim under 42 U.S.C. §1983.

      In addition to the jurisdictional prohibitions to Plaintiffs’ claims, Plaintiffs

cannot show that the temporary suspension of the acceptance and processing of

GWL applications is a federal right – in the absence of such a federal right, Plaintiffs

cannot obtain any relief, including injunctive relief, under 42 U.S.C. §1983.

Accordingly, Plaintiffs cannot show a likelihood of success on the merits of their

claims against Cherokee County.




                                          17
             B. Plaintiffs are not likely to suffer irreparable harm

      A showing of irreparable harm is a necessary prerequisite to the grant of a

temporary injunction. Winter, 555 U.S. at 20.

      Georgia law allows persons to possess a weapon or a long gun inside their

homes, cars, and place of business without a license; a long gun without a license as

long as it is carried openly and fully exposed; and a handgun without a license as

long as it is in a case and unloaded. O.C.G.A. § 16-11-126(a) - (c). Thus, under state

law, Plaintiff is afforded the ability to possess a long gun without a license if carried

openly and fully exposed. Likewise, Plaintiffs’ right to carry a handgun outside of

her home, car, or business without a license is only curtailed by state law to the

extent that the handgun must be in a case and unloaded. Plaintiff is free to carry her

loaded firearm without license at her home, in her car, and at her place of business.

      Further, the suspension of the issuance of GWLs is a temporary measure

taken in response to the guidance and precautions aimed at slowing the spread of the

COVID-19 virus – there is no reason to expect that these restrictions will be long

lasting or permanent. For these reasons, Plaintiffs cannot demonstrate irreparable

harm resulting from the temporary suspension of processing applications for GWLs.

             C. The balance of equities does not tip in favor of Applicant.




                                           18
      Judge Wood temporarily suspended the issuance of GWLs as a result of his

inability to ensure the health, safety, and welfare of his employees engaged in the

application process, applicants for GWLs and others appearing in Probate Court.

      In 1905, the United States Supreme Court recognized that States may

permissibly interfere with rights secured by the United States Constitution when so

doing is necessary for the common good. See Jacobson v. Massachusetts, 197 U.S.

11 (1905) (“The possession and enjoyment of all rights are subject to such reasonable

conditions as may be deemed…essential to the safety, health, peace, good order and

morals of the community. Even liberty itself, the greatest of all rights, is not

unrestricted….”). In Jacobson, the Court upheld a Massachusetts statute mandating

vaccination against the smallpox virus. Even acknowledging a level of uncertainty

about the safety and effectiveness of such vaccinations, the Court upheld the

mandatory vaccination as a proper exercise of the police power. Likewise, while

there may be questions about the effectiveness of the cautionary measures which

ultimately led to Judge Wood’s decision to temporarily suspend processing GWL

applications, his decision, undertaken in an effort to fulfill his “duty” to “keep in

view the welfare, comfort, and safety of the many, and not permit the interests of the

many to be subordinated to the wishes or conveniences of the few”(Id. at 29) serves




                                         19
the public interest in the same manner as the Massachusetts statute requiring

vaccinations at issue in Jacobson.

      Because Judge Wood has acted to protect the health and safety of his

employees, and the public at large, in the face of an unprecedented public health

emergency, and because Plaintiffs cannot show either that they are suffering any

irreparable harm or that they are being deprived of any constitutionally protected

rights, the equities tip strongly in favor of denying the Application.

              D. Granting the Injunction will Harm the Public Interest.

      As demonstrated by the widespread imposition of physical distancing

measures and other measures designed to limit in-person contact during the COVID-

19 crisis (including the Governor’s Shelter-in-Place Order, the Declaration of

Judicial Emergency, and the CDC Guidelines), it can hardly be argued that requiring

Judge Wood’s staff to accept and process applications for GWLs (especially given

the close physical contact necessary to process such applications) serves the public

interest. In fact, the public interest is best served by complying with the social

distancing and other protective measures recommended by the Governor, the Chief

Justice of the Supreme Court and the CDC – to wit: limit personal contact as much

as possible




                                          20
             E. Judge Wood’s Temporary Suspension of Accepting and

                Processing GWLs Bears a “real or substantial relation” to

                efforts to fight COVID-19.

      Plaintiff challenges Judge Wood’s decision to temporarily cease issuing

GWLs because of the COVID-19 pandemic. As noted above, in Jacobson, the

Supreme Court approved certain restrictions on individual rights imposed to protect

the public’s health during a public health crisis. Recently, in In Re Abbott, No. 20-

50264, 2020 WL 1685929, at *6 (5th Cir. Apr. 7, 2020), the Fifth Circuit explained

in applying Jacobson, that “individual rights secured by the Constitution do not

disappear during a public health crisis,” but may be restricted if it can be shown that

the restrictions bear a “real or substantial relation” to protecting the public during

this public health emergency. Jacobson, 197 U.S. at 28. And while “pretextual,”

“arbitrary,” or “oppressive” measures should be struck down, “courts may not

[otherwise] second-guess the wisdom or efficacy of the measures.” In re Abbott,

2020 WL 1685929, at *7.

      Courts have long recognized governments’ compelling interest in combating

the spread of infectious diseases. See Jacobson, 197 U.S. at 27 (“Upon the principle

of self-defense, of paramount necessity, a community has the right to protect itself




                                          21
against an epidemic of disease which threatens the safety of its members.”); Simpson

v. Shepard (U.S. Reports Title: Minnesota Rate Cases), 230 U.S. 352, 406 (1913)

(“The power of the state to take steps to prevent the introduction or spread of disease,

although interstate and foreign commerce are involved . . . is beyond question.”); In

re Abbott, 2020 WL 1685929, at *1 (emphasizing “the escalating spread of COVID-

19, and the state’s critical interest in protecting the public health”).

      Thus, Judge Wood’s decision to temporarily suspend the acceptance and

processing of GWL applications, clearly bears a “real or substantial relation” to

efforts to fight COVID-19 and is a valid exercise of police powers. Jacobson, 197

U.S. at 28. Accepting and processing GWL licenses requires the Probate Court

employee to stand immediately next to the applicant, physically lay hands on the

applicant’s hands/fingers, guide the applicant’s hands/fingers onto a glass plate, and

roll each fingertip onto the glass plate. These restrictions on individual rights,

especially a temporary suspension of the issuance of GWLs clearly bear a real or

substantial relation to efforts to fight COVID-19 in light of the CDC Guidelines and

the requirements of the SIP upon which Judge Wood relied in making his decision.

Further, as noted above, even individuals without a valid GWL may carry loaded

firearms under a number of circumstances (See, O.C.G.A. § 16-11-126(a) - (c)).




                                           22
                                    CONCLUSION

      For all of the reasons set forth above and in the County’s Brief in Support of

its Motion for Summary Judgment, and in Judge Wood’s Brief in Support of his

Motion to Dismiss and because Plaintiffs are unable to clearly establish the ‘burden

of persuasion’ as to the four requisites of granting a temporary injunction (see

Horton, 272 F. 3d at 1326 (11th Cir. 2001)), Plaintiff’s application should be

DENIED.




      Respectfully submitted, this 24th day of April, 2020.


                                      JARRARD & DAVIS, LLP


                                      /s/ Patrick D. Jaugstetter
                                      ANGELA E. DAVIS
                                      Georgia Bar No. 240126
                                      adavis@jarrard-davis.com
                                      PATRICK D. JAUGSTETTER
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Attorneys for Defendants Cherokee County
                                      and Judge Keith Wood




                                        23
222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                             24
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed CHEROKEE

COUNTY, GEORGIA’S AND JUDGE KEITH WOOD’S JOINT BRIEF IN

OPPOSITION       TO    PLAINTIFFS’       APPLICATION         FOR     TEMPORARY

RESTRAINING ORDER AND/OR IN THE ALTERNATIVE, ISSUANCE OF A

PRELIMINARY INJUNCTION with the Clerk of Court using the CM/ECF system,

which will automatically provide notice to all counsel of record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 24th day of April, 2020.


                                       JARRARD & DAVIS, LLP


                                       /s/ Patrick D. Jaugstetter
                                       ANGELA E. DAVIS
                                       Georgia Bar No. 240126
                                       adavis@jarrard-davis.com
                                       PATRICK D. JAUGSTETTER
                                       Georgia Bar No. 389680
                                       patrickj@jarrard-davis.com
                                       Attorneys for Defendants Cherokee County
                                       and Judge Keith Wood




                                         25
222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                             26
